 



EXHIBIT 10.5
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (herein called this “Amendment”) made as of the 30th day of June, 2005
by and between Priority Fulfillment Services, Inc. (“Borrower”) and Comerica
Bank (“Bank”),
W I T N E S S E T H:
     WHEREAS, Borrower and Bank have entered into that certain First Amended and
Restated Loan and Security Agreement dated as of                     , 2004 (as
from time to time amended or modified, the “Original Agreement”) for the
purposes and consideration therein expressed, pursuant to which Bank became
obligated to make loans to Borrower as therein provided; and
     WHEREAS, Borrower and Bank desire to amend the Original Agreement to
provide for term loans and for the other purposes set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the loans which may hereafter be made by Bank to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
Definitions and References
     §à 1.1 Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.
     “Amendment” means this First Amendment to First Amended and Restated Loan
and Security Agreement.
     “Loan Agreement” means the Original Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
Amendments to Original Agreement
     § 2.1 Defined Terms.
     (a) The definition of “Committed Revolving Line” in Exhibit A to the
Original Agreement is hereby amended in its entirety to read as follows:
“Committed Revolving Line” means a Credit Extension of up to $7,500,000
(inclusive of any amounts outstanding under the Letter of Credit Sublimit).
     (b) Clauses (i) and (j) of the definition of “Eligible Accounts” in
Exhibit A to the Original Agreement are hereby amended in their entirety to read
as follows:

  (i)   Accounts with respect to an account debtor (other than Accenture LLP and
the Designated Account Debtor), including Subsidiaries and Affiliates, whose
total obligations to Borrower exceed 25% of all Accounts, to the extent such
obligations exceed the aforementioned percentage, except as approved in writing
by Bank;     (j)   Accounts with respect to which Accenture LLP is the account
debtor, to the extent that its total obligations to Borrower exceed 40% of all
Accounts, except as approved in writing by Bank;

     (c) The existing clause (m) in the definition of “Permitted Indebtedness”
is hereby redesignated as clause (n), and the following new clause (m) is hereby
added to the definition:

  (m)   Indebtedness of Borrower incurred to guarantee trade payables owed by
Supplies Distributor Canada, Inc. to IBM Canada, Inc., provided that the
aggregate amount guaranteed by Borrower at any time shall not exceed $500,000;

ARTICLE III.
Conditions of Effectiveness
     § 3.1. Effective Date. This Amendment shall become effective as of the date
first above written when and only when Bank shall have received, at Bank’s
office, (i) a counterpart of this Amendment executed and delivered by Borrower
and (ii) in consideration of Bank’s commitment to make Advances, a
non-refundable fee in the amount of $15,000.

2



--------------------------------------------------------------------------------



 



ARTICLE IV.
Representations and Warranties
     § 4.1. Representations and Warranties of Borrower. In order to induce Bank
to enter into this Amendment, Borrower represents and warrants to Bank that:
     (a) The representations and warranties contained in Article 5 of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof; provided Bank acknowledges that Borrower has heretofore
given written notice to Bank of Borrower being named as a co-defendant along
with certain former directors of Daisytek in a lawsuit regarding the transfer of
certain assets of Daisytek.
     (b) Borrower is duly authorized to execute and deliver this Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement. Borrower has duly taken all corporate
action necessary to authorize the execution and delivery of this Amendment and
to authorize the performance of the obligations of Borrower hereunder.
     (c) The execution and delivery by Borrower of this Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the organizational documents of
Borrower, or of any material agreement, judgment, license, order or permit
applicable to or binding upon Borrower, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of Borrower. Except for
those which have been duly obtained, no consent, approval, authorization or
order of any court or governmental authority or third party is required in
connection with the execution and delivery by Borrower of this Amendment or to
consummate the transactions contemplated hereby.
     (d) When duly executed and delivered, each of this Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.

3



--------------------------------------------------------------------------------



 



ARTICLE V
Miscellaneous
     § 5.1. Ratification of Agreements. The Original Agreement as hereby amended
is hereby ratified and confirmed in all respects. Any reference to the Loan
Agreement in any Loan Document shall be deemed to be a reference to the Original
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Bank under the Loan Agreement or any other Loan
Document nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document.
     § 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Advances and Equipment Advances, and shall further
survive until all of the Obligations are paid in full. All statements and
agreements contained in any certificate or instrument delivered by Borrower
hereunder or under the Loan Agreement to Bank shall be deemed to constitute
representations and warranties by, or agreements and covenants of, Borrower
under this Amendment and under the Loan Agreement.
     § 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.
     § 5.4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California and any applicable laws of
the United States of America in all respects, including construction, validity
and performance.
     § 5.5. Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            PRIORITY FULFILLMENT SERVICES, INC.
      By:                Name:                Title:        

            COMERICA BANK
      By:                Name:                Title:      

5



--------------------------------------------------------------------------------



 



         

CONSENT AND AGREEMENT
     PFSWEB, INC., a Delaware corporation, hereby consents to the provisions of
this Amendment and the transactions contemplated herein, and hereby ratifies and
confirms the Guaranty dated as of December ___, 2004, made by it for the benefit
of Bank, and agrees that its obligations and covenants thereunder are unimpaired
hereby and shall remain in full force and effect.

            PFSWEB, INC.
      By:                Name:                Title:        

6